                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MATTHEW C. STECHAUNER,

                                Plaintiff,
                                                                   DEFAULT HEARING
        v.
                                                                  PREPARATION ORDER
 PAUL KEMPER, LAVAIL JAMISON,
                                                                       17-cv-582-jdp
 DANA BROWN, and KIM EINWALTER,

                                Defendants.


       Pro se plaintiff Matthew Stechauner, an inmate at Oshkosh Correctional Institution

(OCI), filed this suit against officials at his previous prison, Racine Correctional Institution

(RCI). On June 24, 2019, the court held a trial on Stechauner’s claims against three of the

defendants, Paul Kemper, Lavail Jamison, and Dana Brown, after which the jury returned a

verdict for the defendants. Dkt. 117. The fourth defendant, Kim Einwalter, did not file an

answer or defend against Stechauner’s claims. On October 19, 2018, the clerk’s office entered

default against her. Dkt. 58.

       The court will hold a default hearing on July 18, at 8:30 a.m. Stechauner will

appear by telephone. If Einwalter wishes to challenge the entry of default judgment against her,

then she should appear at the courthouse in person on the date and time of the hearing or

show cause why she is unable to do so.

       Stechauner does not need to prove that Einwalter violated his rights, because that has

been established by Einwalter’s default. But he will need to prove that he is entitled to damages

because of her conduct. Stechauner is entitled to reasonable compensation only for the losses

that he suffered as a result of Einwalter’s acts. And because Stechauner is a prisoner, he may

recover damages for emotional harm only if he proves that he suffered a physical injury because
of the Einwalter’s conduct. 42 U.S.C. § 1997e(e). If Stechauner cannot prove any compensable

harm, he will receive nominal damages of $1.

       To recover punitive damages against Einwalter, Stechauner will have to show that she

acted with “evil motive or intent” or with “reckless or callous indifference” to his constitutional

rights. Smith v. Wade, 461 U.S. 30, 56 (1983).

       There will be no jury for the hearing, but the presentation of evidence will otherwise

work the same as it did at trial. Stechauner may present his own testimony about the harm he

suffered, and he may testify in a narrative form (without asking himself questions). His

testimony should be based on his own observations and experience. Stechauner may also

present evidence, such as medical records, that corroborate his testimony or show the extent

of the injuries he suffered. I will accept as evidence all the exhibits presented at the trial, so

Stechauner need not resubmit any of those.

                                             ORDER

       IT IS ORDERED that:

       1.      The court will hold a default hearing on July 18, 2019, at 8:30 a.m. The clerk of
               court is directed to set up the call.

       2.      The clerk of court is directed to mail a copy of this order to defendant Kim
               Einwalter.

       Entered July 3, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
